           Case 2:20-cv-01077-LRH-EJY Document 44
                                               43 Filed 09/24/20
                                                        09/22/20 Page 1 of 2
                                                                           3




1
     Price Law Group, APC
     5940 S. Rainbow Blvd., Suite 3014
2    Las Vegas Nevada, 89118
3    Phone: 702-794-2008
     alpert@pricelawgroup.com
4

5    Steven A. Alpert, NV Bar #8353
     Attorneys for Plaintiff,
6    Aaron Blazevich
7
                          UNITED STATES DISTRICT COURT
8                              DISTRICT OF NEVADA
9

10   AARON BLAZEVICH,                          Case No.: 2:20-cv-1077-RFB-EJY
                                                                      LRH-EJY

11                Plaintiff,
                                               STIPULATION OF DISMISSAL OF
12         v.                                  DEFENDANT SYNCHRONY BANK
13
     EXPERIAN INFORMATION                           AND ORDER THEREON
14   SOLUTIONS, INC, EQUIFAX
15
     INFORMATION SERVICES, LLC,
     TRANS UNION, LLC, SYNCHRONY
16   BANK, AND PORTFOLIO
17   RECOVERY ASSOCIATES, LLC.

18                Defendants.
19
           Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Aaron Blazevich
20

21   and Defendant Synchrony Bank (“Synchrony”), by and through undersigned
22
     counsel, hereby stipulate that all claims against Synchrony, shall be dismissed
23

24
     from this action with prejudice. The parties shall bear their own attorneys’ fees

25   and costs.
26
     //
27

28



                                             -1-
                   STIPULATION OF DISMISSAL OF DEFENDANT SYNCHRONY BANK
          Case 2:20-cv-01077-LRH-EJY Document 44
                                              43 Filed 09/24/20
                                                       09/22/20 Page 2 of 2
                                                                          3




1
                                        RESPECTFULLY SUBMITTED,

2                                       PRICE LAW GROUP, APC
3
     DATED: September 22, 2020          /s/Steven A. Alpert
4                                       Steven A. Alpert, NV Bar #8353
                                        5940 S. Rainbow Blvd., Suite 3014
5                                       Las Vegas Nevada, 89118
6
                                        Phone: 702-794-2008
                                        alpert@pricelawgroup.com
7
                                        Attorneys for Plaintiff,
8                                       Aaron Blazevich
9                                       LEWIS ROCA ROTHGERBER
10
                                        CHRISTIE LLP

11                                      /s/Matthew R. Tsai
12                                      J Christopher Jorgensen
                                        Nevada Bar No. 5382
13                                      cjorgensen@lrrc.com
14                                      Matthew Tsai, Bar No. 14290
                                        MTsai@lrrc.com
15
                                        3993 Howard Hughes Parkway, Suite 600 Las
16                                      Vegas, NV 89169
                                        Tel: 702.949.8200
17
                                        Fax: 702.949.8398
18                                      Attorneys for Defendant Synchrony Bank
19

20
                               IT IS SO ORDERED:
21

22

23                             LARRY R. STATES
                               UNITED   HICKS DISTRICT COURT JUDGE
                               UNITED STATES DISTRICT JUDGE
24                             DATED: September 24, 2020
25

26

27

28



                                           -2-
                 STIPULATION OF DISMISSAL OF DEFENDANT SYNCHRONY BANK
